(!,/~ _,_ ';,;;_
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November I, 1987)


                             Eduardo Martinez-Martinez                                Case Number: 3:19-mj-22300

                                                                                      Bridget Kennedy
                                                                                      Defendant's Attorney


          REGISTRATION NO. 85614298
          THE DEFENDANT:
           12:1 pleaded guilty to count( s) 1 of Complaint
                                                     ---~-------------------------
            0 was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                    Nature of Offense                                                          Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I

             D The defendant has been found not guilty on count(s)
                                                                                   ------~-----------~

             D c;ount(s) ~-----------------dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          -·~TIME SE~VED                           D ------~___ days

             12:1   Assessment: $10 WAIVED IRI Fine: WAIVED
             lZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the    defendant's possession at the time of arrest upon their deportation or removal.
             D      Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, June 6, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    ~ARRYM.rnEN
                                     ,,   --7
                                      _ t)t>
                                 J_/0.P
           Received            -- -x- .
                         ~o=us=M_,..,,,0--- - - - - -

                                                                                    UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                   3:19-mj-22300
